Citation Nr: 0701092	
Decision Date: 01/12/07    Archive Date: 01/24/07	

DOCKET NO.  05-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's income as of January 1, 2004 is 
excessive for purposes of payment of nonservice-connected 
disability pension.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  (The veteran's claims file has been transferred to 
the jurisdiction of the Milwaukee VA Pension Center for 
appellate processing.)  The veteran, who had active service 
from October 1973 to September 1976, and from October 1976 to 
February 1982, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  As of January 1, 2004, the veteran's award from the 
Social Security Administration was $1,211 for a yearly total 
of $14,532.

2.  The veteran's yearly income from the Social Security 
Administration exceeds the maximum amount set by law of 
$12,959 for entitlement to nonservice-connected pension 
benefits for a veteran with one dependent.  



CONCLUSION OF LAW

The requirements for nonservice-connected disability benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.271, 3.272 
(2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2003 and January 2004.  While 
this notice does not provide any information concerning the 
effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The basic facts in this case are not in dispute.  A rating 
decision dated in November 2003 determined that the veteran 
was entitled to nonservice-connected disability pension based 
on the severity of his multiple disabilities.  The veteran 
was notified of that decision and by way of a letter dated in 
December 2003.  That letter also notified the veteran that 
pension benefits were not payable until updated financial 
information had been received from him.  The veteran 
responded to the RO's request for additional information, and 
in January 2004, the veteran informed the RO that he began 
receiving Social Security benefits in the amount of $1,211 a 
month beginning January 3, 2004.  

With this income information the RO determined, in 
February 2004, that the veteran was entitled of payment of 
pension benefits from October 1, 2002 through December 1, 
2003, but that as of January 1, 2004, the his income was 
excessive for payment of pension benefits.  The veteran 
expressed disagreement with the termination of his pension 
benefits as of January 2004, and in his Substantive Appeal 
the veteran pointed out that his income from the Social 
Security Administration still put him at a poverty level.  

At the outset, the Board notes that the veteran has not 
disputed the RO's calculations as to his yearly income, and 
specifically, has not disputed that he is in receipt of 
monthly Social Security benefits in the amount of $1,211.  
Nor has he argued that the maximum annual rate utilized by 
the RO of $12,959 for a veteran with one dependent is 
incorrect.  

VA laws and regulations pertaining to the computation of 
income for pension benefits provide that payments of any kind 
from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§ 3.271(a); see also 38 U.S.C.A. § 1521(c) ("The rate [of 
pension] payable shall be reduced by the amount of the 
veteran's annual income and . . . the amount of annual income 
of such family members.")  However, 38 C.F.R. § 3.272 
pertaining to exclusion from income do not provide for any 
exclusion for Social Security benefits received by the 
veteran.  

Therefore, there is no legal basis to exclude the veteran's 
Social Security income in calculating his family's income for 
purposes of payment of nonservice-connected disability 
pension benefits.  Consequently, since the veteran's family's 
income exceeds the maximum amount set forth by law for 
payment of nonservice-connected pension benefits, entitlement 
to nonservice-connected pension benefits as of January 1, 
2004, is not established.  


ORDER

The veteran's income as of January 1, 2004 is excessive for 
purposes of payment of nonservice-connected disability 
pension and nonservice-connected disability benefits as of 
January 1, 2004, are denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


